Exhibit 10.18

Summary of Compensation for the Executive Chairman of the Board of Directors

and the Non-Employee Members of the Board of Directors

of Akamai Technologies, Inc.

The Executive Chairman of the Board of Directors and the non-employee directors
of Akamai Technologies, Inc. (“Akamai”) are entitled to annual compensation of
$250,000, of which $50,000 is paid in cash and $200,000 is paid in deferred
stock units (“DSUs”) representing the right to acquire shares of Akamai common
stock. The number of DSUs issued is based on the fair market value of Akamai’s
common stock on the date of its annual stockholders meeting. For so long as the
person remains a director, DSUs will vest over a two-year period. In addition,
Akamai’s Executive Chairman and its Lead Director are entitled to $40,000 of
additional compensation, of which $20,000 is paid in cash and $20,000 is paid in
DSUs. Chairs of the Audit Committee and the Compensation Committee are entitled
to $25,000 in additional compensation, of which $5,000 in paid in cash and
$20,000 is paid in DSUs. The Chair of the Nominating and Corporate Governance
Committee is entitled to $10,000 of additional compensation, of which $5,000 is
paid in cash and $5,000 is paid in DSUs. Each non-employee director is eligible
to receive options to purchase shares of common stock with a fair value of
$400,000 when he or she joins the Board of Directors. Such options vest over a
four-year period. Akamai also reimburses directors for reasonable out-of-pocket
expenses incurred in attending meetings of the Board of Directors.